Citation Nr: 1638006	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of service connection for a low back disorder and for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection for a low back disorder and for bilateral pes planus; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the August 2002 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of a low back disorder and pes planus, and raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  The August 2002 decision that denied service connection for a low back disorder and bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2002).

2.  Since the August 2002 rating decision, new and material evidence has been received, and the claims of entitlement to service connection for a low back disorder and bilateral pes planus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The petition to reopen the previously disallowed claims for service connection has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen are moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.  

New and Material Evidence for a Low Back Disorder and Pes Planus

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder and bilateral pes planus.  The RO found that a low back disorder did not exist during service and that because the pes planus was congenital or developmental, it could not be considered for compensation.  The Veteran did not appeal or file new and material evidence within one year.  The decision regarding both issues is, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2015).

At the time of the August 2002 rating decision, the evidence of record included the Veteran's DD214, the Veteran's claims for service connection and the Veteran's service treatment records (STRs).  The service entrance examination noted a normal clinical evaluation of the feet and spine, but also noted pes planus.  In the service entrance report of medical history, the Veteran denied back and foot trouble.  Severe pes planus was noted in August, September, and October of 1971.  An STR noted a long history of foot pain prior to induction.  The diagnosis was severe pes planus with arthritis changes.  The Veteran was found unfit for induction and it was noted that the pes planus existed prior to service.  The service discharge examination noted a normal clinical evaluation of the spine and severe pes planus.  The corresponding report of medical history noted back pain for the past 2 to 3 months without history of injury.  

Evidence added to the record after the August 2002 rating decision includes the Veteran's lay statements, medical records from the State of Florida Department of Corrections from November 2007 to November 2009, private treatment records from the Bay Medical Center for the Veteran's low back, SSA records regarding the Veteran's back pain, private treatment records from the NeuroPain Center, VA treatment records from the Panama City VAMC regarding both the back and the feet, a March 2013 VA examination and addendum opinion for the Veteran's low back disorder and feet, and the Veteran's June 2016 Board hearing testimony.  The Veteran's State of Florida Department of Corrections treatment records are irrelevant to the Veteran's low back and bilateral pes planus disabilities.  The Veteran's Bay Medical records are from 2006 and note the Veteran's continued back pain.  The Veteran's SSA records from 2010 show continued treatment for back pain, as do the Veteran's NeuroPain center records from 2013.  The Veteran's NeuroPain center records also show radiculopathy of the right leg.  The Veteran sought treatment intermittently between 2002 and 2013 for his back and foot pain at the Panama City VAMC prior to his VA examination in 2013.  In the March 2013 VA examination report, the Veteran reported continued back and bilateral feet pain.  The examiner diagnosed lumbar spine degenerative disc disease and bilateral pes planus with arthritic changes, and opined that the low back disorder was less likely than not related to the Veteran's service and that pes planus was not aggravated by his service.  At the Veteran's June 2016 Board hearing he testified that he had not foot treatment prior to service, that his feet didn't bother him during ROTC during high school, and that his bilateral pes planus was aggravated during service from training in combat boots.  See June 2016 Board Hearing Transcript pp. 5-6.  Regarding his back, the Veteran testified that he injured his back in service in a fall in the obstacle course, but didn't seek treatment; however, he noted that he had continued treatment for his back after service, starting in approximately 1976.  See id., pp. 10-12.  He noted that his back pain continued since such time.  

The Board finds that new and material evidence has been presented.  With regard to the Veteran's low back, the evidence, including the Veteran's June 2016 hearing testimony and private treatment records, is new because it was not previously submitted to the VA.  Regarding the Veteran's pes planus, the evidence, including the Veteran's statements of aggravation of foot pain during service and increased pain that he self treated after service, is new because it was not previously submitted to the VA.  With regard to both claims, the evidence is material because it relates to unestablished facts necessary to establish the claim - here, evidence of continuous back pain during and since service and evidence of aggravation of foot pain during service, which continued after service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a low back disorder, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral pes planus, is reopened.


REMAND

Regarding the Veteran's low back disorder and bilateral pes planus, remand is required for further development.  

With regard to both claims, remand is required for adequate VA examinations.  The Board notes that the Veteran was previously provided VA examinations for his low back and pes planus in March 2013.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Regarding the Veteran's low back disorder, although the March 2013 examiner noted that the Veteran did not have a diagnosis of a back injury during service, he failed to address the Veteran's 1971 Report of Medical History indicating recurrent back pain during service and the Veteran's lay statements.  Regarding the bilateral pes planus, the examiner failed to address the Veteran's lay statements that his bilateral foot pes planus was aggravated during service from training in combat boots and that such pain continued after service.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a medical examination by a VA examiner for the Veteran's bilateral pes planus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the pes planus was aggravated during active service.  The examiner must address the following:  1) the Veteran's lay statements that his foot disorder didn't bother him prior to service, that his feet were aggravated by the combat boots, and that his feet pain continued after discharge; 2) the Veteran's STRs; and 3) the prior VA examination.
4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing his reports of recurrent low back pain upon separation from service in September 1971 and his report of an injury on the obstacle course during service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


